 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWest Coast Cintas CorporationandCalifornia JointBoard,AmalgamatedClothingandTextileWorkers Union,AFL-CIO Case 21-CA-25860September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn July 14 1988 Administrative Law JudgeJames S Jenson issued the attached decision TheCharging Party filed a limited exception requestinga broad cease and desist order The Respondentfiled an opposition to the exception and a requestfor sanctions against the Charging PartyThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the limited exception and opposition and has decided to affirm the judge s rulingsfindings and conclusions and to adopt the recommended Order iORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the RespondentWest CoastCintas Corporation Pico Rivera California its offacers agents successors and assigns shall take theaction set forth in the OrderiThe Charging Party srequest fora broad ceaseand-desist order isdenied Thereis no showing thatthe Respondenthas aproclivity to violate the Act nor that the Respondents misconduct is so egregious orwidespread as to demonstrate a general disregardof employees fundsmental rightsSeeHickmott Foods242 NLRB 1357 (1979)The Respondents request for sanctions against theCharging Party forfiling an allegedlyfrivolousexception is also deniedBrianJ Sweeneyof Los Angeles California for theGeneral CounselStephen P PepeandCraig A Horowitz Esqs (0 Melveny& Meyers)of Los Angeles California for the RespondentDavid A Rosenfeld Esq (Van Bourg Weinberg Roger &Rosenfeld)of San Francisco California for the Charging PartyDECISIONSTATEMENT OF THE CASEJAMES S JENSON Administrative Law Judge On acharge filed by California Joint BoardAmalgamatedClothing and TextileWorkers Union AFL-CIO (theUnion) the General Counsel for the National Labor RelationsBoard by theRegionalDirector for Region 21issued a complaint againstWest Coast Cintas Corporation(theRespondent) alleging that it hadengaged inand wasengaging in unfairlabor practices affecting commerce withinthe meaningof Section 8(a)(1) and (5) ofthe Act The complaint alleges in substance (1) that following an affirmative deauthonzation vote and prior tocertification of the results of the electionRespondentnotified employees that those who wanted to continuehaving their dues deducted pursuant to checkoff authorszations should so inform Respondent but that Respondent would notcontinuededucting dues if the employeesdid not want it to and (2) sinceMay 1 1987 Respondent has failed to comply with the checkoff provisionscontained in the collectivebargainingagreement withthe Union The General Counsel seeks an order requiringthe Respondent to cease soliciting checkoff revocationswhen they are not permitted by contract or operation oflaw and to honor the contract checkoff provisions andthe valid checkoff authorizations and remit dues to theUnion pursuant to the employees valid checkoff authorzationsThe Respondent filedan answeradmitting mostof the allegations and denying it had refused to complywith the checkoff provisions or otherwise violated theActRespondent also asserts as affirmative defenses that (1)the instant unfair labor practice charge is barred becausethe Union failed to file a grievance pursuant to the collective bargaining agreement (2) the charge is barred bythe doctrine of laches in that the Union unreasonably delayed filing the charge until after the certification of thedeauthorization election results and failed to call thematter to the attention of Respondent (3) the charge isprecluded because the Union failed to mitigate its damages by either requesting that employees be terminatedfor failure to pay dues or calling the conduct aboutwhich they complain to the attention of Respondent (4)the complaint is barred by the doctrine of laches in thatthe Boardengaged in an inordinateand unexcusabledelay by taking over 5 months to overrule the Union sobjections to the May 1 1987 deauthorization electionand certify the electionresults(5) the complaint lacksmerit because the dues checkoff provision is part andparcel of theunionsecurity that was invalidated by thedeauthorization election (6) an employer may make unilateral changes after an election prior to certification ofthe results but does so at its own peril if the Union ultimately prevails on its objections (7) compelling employees to pay union dues after they have voted to repeal theunionsecurity clause and such vote has been certified bythe Board violates the public policy of Section 7 of theActwhich provides that [e]mployeesshall alsohave the right to refrain from any andall [union]activeties(8) the remedy sought by the Board violates thedue process clause of the fifth amendment in that deduction ofunion duesafter the employees voted 64-10 torepeal the union securityclause andsuch vote has beencertified by the Board amounts to a taking of propertywithout dues processOn April 19 22 and 25 all parties agreed to waive ahearing and moved to transfer these proceedings to anadministrative law judge for decisionIn lieu of hearingthe parties agree that the charge the complaint theanswer anda stipulationof facts with exhibits attached291NLRB No 20 WEST COAST CINTAS CORPshall constitute the entire record and that no oral testsmony is necessary or desired by any of the parties Theparties further asked that a time for filing briefs be setBy an order issued on April 27 1988 I was designatedas the administrative law judge and a date for filingbriefs was setOn the basis of the stipulation and the entire recordincluding the bnefs of the Respondent the Union andthe General Counsel I make the following"FINDINGS OF FACTIJURISDICTIONThe Respondent a Washington corporation is engaged in the rental and sale of industrial work uniformsand operates a facility in Pico Rivera California It annually purchases and receives goods and products valuedin excess of $50 000 directly from suppliers located outside the State of California It is admitted and found thatat all times material the Respondent has been engaged incommerce and is a business affecting commerce withinthe meaning of Section 2(6) and(7) of the ActIITHE LABOR ORGANIZATIONIt is admitted and found that the Union is a labor organization within the meaning of Section 2(5) of the ActIIITHE ISSUES1Whether following a decertification election butprior to certification of its resultsRespondent violatedthe Act by telling employees it would no longer deductunion dues from employees paychecks unless employeescame forward and notified Respondent of their desire tocontinue having Respondent do so2Whether Respondent violated the Act by refusing toadhere to the checkoff provisions in the collective bargaining agreement both before and after the results ofthe deauthonzation vote were certifiedIV THE ALLEGEDUNFAIR LABORPRACTICESSince about September 1 1985 the Union has beenrecognized as the collective bargaining representative ofRespondents employees in the following appropriateunitAll employees employed by Respondent at its facility excluding all executives administrative and pro1Appendedto the Respondent s brief asAppendixA is a declarationby itsattorney in which he declares that if called as a witnesshe wouldtestify to certain information about which I am asked in the first footnoteon p 18of his brief totake judicial noticeThe GeneralCounsel hasmoved to strike the declaration the first footnote on p 18 and the argument relating thereto on the grounds they make reference to facts notcontained in the record and are irrelevantThe General Counselsmotionto strike is granted The signed agreement of the parties was that theCharge Complaint and Notice of Hearingthe Answerto the Complaintand the Stipulationof Facts including the exhibits attached theretoshallconstitutethe entirerecordin these proceedings and thatno oral testimonyis necessaryor desiredThe declarationcontainsfactsnot included in theagreed-on record and in any event could not have affected Respondent salleged unlawfulconduct thatoccurred in May 1987 a year prior to thereceipt of the data153fessional employees office clencal employees dnvers guards and supervisors as defined in the ActThe most recent bargaining agreement between Respondent and the Union covering employees in that unitiseffective by its terms from September 1 1985 toAugust 31 1988 Article 2 Section (b)(1) of the agreement contains a standard union security clause and article 6(a) covering checkoff provides in pertinent partthatThe Company shall from the first pay of eachmonth deduct from the wages of its employeeswhen authorized by the employees in writingUnion duesand initiation feesThe amounts deducted pursuant to such authorization shall be transmitted at monthly intervals to the Secretary Treasurerof the Union together with a list of names of employees from whom the deductions are made onforms provided by the UnionThe dues deduction authorization form signed by unitemployees states in pertinent partIhereby authorize my employer (the abovenamed company) to deduct from my wages my in"tiation fees dues and assessments due to said unionThis authority to make such deductions shall be itrevocable for the period of one year or until thetermination date of the collective bargaining agreement between my Employer and the Union whichever occurs sooner and I agree and direct that thisauthorization shall be automatically renewed andshall be irrevocable for successive periods of oneyear each or for the period of eachsucceeding collective bargaining agreement between my Employerand the Union whichever shall be shorter unlesswritten notice is given by me to the Employer andthe Union not more than twenty (20) days and notless than ten (10) days prior to the expiration ofeach period of one year or of each collective bargaining agreement between my Employer and theUnion whichever occurs soonerOn March 19 1987 a petition was filed in Case 21-UD-301 seeking to rescind the authority of the Union torequireunder its collective bargaining agreement withRespondent that membership in the Union be a condition of employment Pursuant to a Decision and Direction of Election dated May 1 1987 a deauthonzationelection was conducted on April 16 with 64 voting fordeauthorization and 10 against The Union filed objections to the election on May 8 They were overruled andthe election results certified by the Regional Director onOctober 30 1987 The Unions request for review wasdenied by the Board on April 13 1988On May 15 1987 while the Union s objections to theelection were pending Plant Manager Michael Stadler asupervisor and agent of Respondent and plant secretaryAlice Terrazas Respondents agent verbally notified employees that as a result of the deauthonzation electionRespondent would no longer deduct union dues from 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir paychecksunlessthey came forward and notifiedTerrazas that they wanted Respondent to continue deducting dues No employee has notified Terrazas that heor she wanted dues deductions to continue and as a consequence Respondent ceased deducting dues on June 11987 and has not remitted any to the Union for any ofthe months following April 1987 The instant charge wasfiled by the Union on November 23 1987 The partiesstipulated that the Union neither filed a grievance regarding the dispute underlying this matter nor requestedtheRespondent terminate those employees who failedafter April 30 1987 to submit dues to the UnionDiscussionsThe Respondent contends that the vote to deauthorizeimmediatelyinvalidated both the union security clauseand the dues checkoff provisions in the collective bargaining agreementand therefore its discontinuance ofthe dues checkoff provision only after no employee requested them to do otherwise is consistent with thecongressional purpose of Section 9(e)(1) not to impose aunion securityagreementon an unwilling party Respondent citesPenn Cork & Closures156NLRB 411(1965) as authority for the proposition that a vote to deauthorize also immediately voids the dues checkoff provision It is argued that special circumstances preventthis case from falling within the general rule that unionsecurity provisions in a collective bargaining agreementremain ineffect until certification of the results of theelectionThus given the extreme delay in certificationtheUnion s improper stalling tactics the decisive employee vote in favor of deauthorization and the fact thatnoneof Cintas employees requested it to continue deducting dues from their paychecks Cintas properly honored its employees request to cease dues checkoff priorto certification of the election resultsIt isalso arguedthat the decision inAlbert Van Luit & Co234 NLRB1087 (1978) enfd 597 F 2d 681 (9th Cir 1979) a case onwhich the General Counsel relies is inconsistent withprior Board law and should be rejectedThe Act requires bargaining over the issue of duescheckoff and permits the inclusion in any collective bargaining agreementof a dues checkoff provision obligating the employer to deduct union dues and fees of eachconsenting employee and to remit them directly to theUnionTo protect the rights of employees Section302(c)(4) of the Act requires that each employee who desires to take advantage of such an arrangement must provide the employer with a voluntarily executedwrittenassignmentor dues checkoff authorizationwhich shallnot be irrevocable for a period of more than one year orbeyond the termination date of the applicable collectivebargaining agreement whichever occurs firstThe Act also requires bargaining over the issue ofunionsecurityand the first proviso to Section 8(a)(3)permits the inclusion of a union security clause in a collective bargaining agreement 2 Union security therefore2 Sec 8 of the Act provides in pertinent part(a) It shall be an unfair labor practice for an employer-(3) by discriminationto encourage or discourage membership in any labor organizationProvidedThat nothingshallplaces a limit on the Section 7 rights of employees 3 Section 8(a)(3) also provides that a majority of unit employees can rescind the authority of the uniontomaintain aunion security provision by following the procedures setforth in Section 9(e)(1) of the Act which includes thefilingof a petition a Board conducted election andBoard certification of the results 4As seen above the Act generally reflects a congressional emphasis on Board certification as a critical step increating or dissolving statutory obligationsThus Section 8(a)(3)does not provide for the recission of theUnion s statutory authority to negotiate a union securityprovisionunlessfollowing an electiontheBoardshall have certifiedthat at least a majority of the employeesdesire recission (Emphasis added) Similarly Section 8(d) provides that various specific bargaining obligations imposed on employers employees and labor organizations during the term of a contractshall become inapplicable uponan interveningcertificationof the Boardunder which the labor organization or individual whichisa party to the contract has been superseded as orceased to be the representative of the employees involved (Emphasis added) Section 9(e)(1) directs that indeauthorization elections the Board shall take a secretballot of the employees in [the] unit and certify the resuitsthereof to [the] labor organization and to the employerSimilarlySection 9(c)(1) directs that whereformal recognition of or formal withdrawal of representative status from a bargaining agent is sought the Boardshall direct an election by secret ballot and shall certifythe results thereofThe procedures rules and regulations governing deanthorization electionsare similarto those governing representation elections and in each instance the general ruleis that the date of certification is the date of effectivenessof any basic change in the relationship of the parties resuiting from the election Thus Section 9(c) does not repreclude an employer from making an agreement with a labor organizationto require as a condition of employment membershiptherein on or after the thirtieth day following the beginning of suchemployment or the effective date of such agreement whichever isthe later(i) if such labor organization is the representative of theemployees as providedin section 9(a) in the appropriatecollectivebargaining unit covered by such agreement when made and (u)unless followingan electionheld as providedin section9(e)within oneyear preceding the effective date of such agreementthe Board shallhave certifiedthat at least a majority of the employees eligible to votein such election have voted to rescind the authority of such labororganization to make such an agreement[Emphasis added ]2 Sec 7 of the Act providesEmployees shall have the right to self organization to form joinor assist labor organizations to bargain collectively through representatives of their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection andshall also have the right to refrainfrom any or allsuch activitiesexcept to the extent that such rightmay be affected byan agreement requiring membershipina labor organization as a condinon of employment as authorized in section 8(a)(3)[Emphasis added ]* Sec 9(e)(1) providesUpon the filing with the Board by 30 per centum or more of theemployees in a bargaining unit covered by an agreement betweentheir employer and labor organizatiormade pursuant to section8(a)(3)of a petition alleging they desire that such authorization berescinded theBoard shall takea secretballotof the employees insuchunit and certify the results thereof tosuchlabor organization andto the employer[Emphasis added ] WEST COAST CINTAS CORP155quire that an employer begin contract negotiations priorto certification of the resultsOnce certification issueshowever an employer acts at its peril in refusing tohonor the certification and bargain on request evenwhere postcertification challenges to the Union s statusare still pending before the Board E gNLRB v LouisvilleChair Co385 F 2d 922 926 928 (6th Cir 1967)cert denied 390 U S 1013 (1968)Special considerations have led to exceptions to thedate of certification rule in both the representation election and deauthonzation contexts In the representationcontext for example an employer acts at his perileven prior to certification by making unjustified unilateral changes for such changes might so destroy the effectiveness of the union as a bargaining representative as torender its ultimate certification futileE gMike 0 Connor Chevrolet Buick GMC Co209 NLRB 701 (1974)enf denied on other grounds 512 F 2d 684 (8th Cir1975) InLyons Apparel218NLRB 1172 (1975) theBoard recognized an exception to its date of certificationrule in a deauthonzation context holding that a unioncould not enforce its union security clause so as to exactinitiation fees the price of membership and dues fromnewly hiredemployees pending certification This holdingwas compelled by equitable considerations the Boardview being that it would be unconscionable to exact sohigh a price of new employees during a period w henprima facie the unit employees had withdrawn theunion s right to negotiate membership as a condition ofemployment This result is consistent with the prohibition expressed in Section 8(b)(5) of the Act against exacting initiation feeswhich the Board finds excessive ordiscriminatory under all the circumstancesAs theBoard stated inAlbert Van Luit & Cosupra at 1087There is a substantial difference between compelling new employees to join the union in circumstances ofLyons Appareland the enforcement of exfistingdues checkoff authorizations which may ormay not have resulted from a union security clauseIn the latter instance however continued deduction of dues pursuant to the employees own authorizations forces nothing on employeesRatherpending certification employees are required onlytomaintain a dues paying status that resulted notonly from the collective bargaining contract negotiated by their representative but also from their ownspecific authorizationsPrior to rescinding a union s authority to negotiate a union security clause Section 9(e)(1) of theAct mandates both a secret ballot election for theemployees and certification of the results for thelabor organization Implicit is the right of eitherparty to have its objections heard before the finalityof certificationFurther absent the equitable considerations present inLyonsenforcement of the unionsecurity provision under the general rule that it iseffective until certification of an affirmative deauthorization vote lends more certainty and stabilityto the collective bargaining process than wouldensue from a contrary ruleThe Respondents contention that the vote to deauthonzeimmediatelyinvalidatesboth the union securityclause and the dues checkoff provisions in the collectivebargaining agreement is contrary to established Boardand court cases InAlbert Van Luitthe employer reliedas Respondent does here onPenn Cork&Closures Inc156 NLRB 411 (1965) for the proposition that deautl'orization under Section 9(e)(1) is immediately effectiveInPenn Corkhowever the Board explainedThe deauthorization election however had the effectwhen certifledby theRegional Director of immediately suspendingtheunion shop provisionof the contract[Emphasisadded ] 156 NLRB at 414 Likewise inPresbyterianHospetalCity of New York241 NLRB 996 998(1979)TricoProductsCorp238NLRB1306 (1978)Bedford CanMfg Corp162NLRB 1428 1432 fn2 (1967)MonsantoChemicalCo147 NLRB49 51(1964)Andor Co119NLRB925 929(1957)Thus contrary to RespondentAlbert Van Luitis not inconsistent with Board lawRespondent argues further that sincePresbyter an Haspetalrecognizes that an affirmative deauthorization votepermits employees to revoketheir dues checkoff authonzation but does not automatically cancel such authonzationthat that decision recognizes that employers maycancel dues checkoff prior to certification when employees ask them to revoke dues checkoff between the election and certification which is precisely what Cintas didin the instant caseHowever the above cited cases support the General Counsels position that by failing towithhold and transmit dues to the Union pursuant tovalid checkoff authorizations between the election andcertification datesRespondent unilaterally modified itscontract with the Union thereby engaging in conductviolative of Section 8(a)(1) and(5)Penn Corkholds thatwhen there has been an affirmative deauthorization voteoutstanding checkoff authorizations executed under aunion shop provision become vulnerable to revocationby employees regardless of their termsInBedford Canthe Board pointed out that such affirmative vote doesnot automatically cancel existing authorizations for thecheckoff of dues or alone require an employer to ceasededucting dues in the face of a contractual checkoff provisionFurther inAlbert Van Luitthe Board held thatso far as outstanding checkoff obligations were concerned the deauthorization vote had no immediate effecton the rights of the company the union or the employees and thatonly aftercertificationof the results of theelection did the employees gain the right to revoke theirprior authorizationsThiscase is similar in some respectstoSunshine Biscuits Inc165 NLRB167 (1967) Therefollowing a deauthorization electionwhich the unionlostand certification of results the employer notifiedemployees it would no longer deduct dues and that thosewishing to retain membership and pay dues should contact the union No employees contaLted the union eitherto resign his membership or revoke his checkoff authorszationCitingPenn CorkandBedfordCanthe Boardfound a violation of Section 8(a)(5) and(1) based on theemployers unilateral modification of its contract withthe union In the instant case the checkoff authorizationsremained in effect between the date of the deauthoriza 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion vote and the certification of the results and untiltimely revoked by the employees Therefore Respondentviolated Section 8(a)(1) by telling employees it would nolonger deduct union dues pursuant to checkoff authonzations unless the employees reaffirmed the authorizationsRespondent also violated Section 8(a)(5) and (1) by repudiatingthe checkoff provisions in the parties collectivebargaining agreement by failing to make prompt remittance of authorized dues deductions to the Union all asalleged in paragraphs 13 and 14 of the complaint 5ShenMar Food Products221 NLRB 1329 (1976)Sunshine BiscultssupraCONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meanmg of Section 2(5) of the Act3By notifying employees that had signed valid checkoff authorizations that it would no longer deduct uniondues unlessthey notified Respondent of their desire tocontinue doing so Respondent violated Section 8(a)(1) ofthe Act4 By repudiating and failing and refusing to complywith the checkoff provisions in its collective bargainingagreement with the Union Respondent violated Section8(a)(5) and(1) of the Act5The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it ceaseand desisttherefrom and take certain affirmative actiondesigned to effectuate the purposes of the ActHaving found that Respondent has failed to complywith the checkoff provisions in its collective bargainingagreementwith the Union I shall recommend that itmake the Union whole for any dues it would have received but for the Respondents failure to comply withthe collective bargaining agreement together with interestas computed inNew Horizons for the Retarded283NLRB 1173 (1987)J F Swick Insulation Co 247NLRB 626 (1980)Ogle Protection Service183 NLRB 682(1970) 6 The dates on which employee checkoff authonzations are revoked or become ineffective for otherlawful reasons can best be determined at the compliancestageOn these findings of fact and conclusions of law andon the entire record I issue the following recommended7ORDERThe Respondent West Coast Cintas Corporation PicoRivera California its officers agents successors and assigns shall1Cease and desist from(a) Failing and refusing to check off union dues pursuant to valid checkoff authorizations and to remit same totheUnion pursuant to the collective bargaining agreement in effect between the parties(b)Notifying employees that it will no longer deductunion dues pursuant to signed valid checkoff authonzations unless employees notify Respondent of their desirefor it to continue doing so(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Honor the contract checkoff provisions and thevalid dues checkoff authorizations filed with it and makethe Union whole for any dues it should have checked offand remitted to the Union pursuant to the collective bargaining agreementin the manner set forth in the remedysection of this decision(b)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(c) Post at its Pico Rivera California place of businesscopies of the attached notice markedAppendix 8Copies of the notice on forms provided by the RegionalDirector for Region 21 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyb I have consideredeach of the affirmativedefenses asserted by Respondentand reject thosenot alreadyconsideredin this decision as lackmg any ment8 Executionof a checkoffauthorization constitutes a tender of dues required under Sec 8(a)(3)Ferro Stamping & Mfg Co93 NLRB 1459(1951)ConsequentlyRespondents employees have fulfilled their contractual obligationsThe loss ofdues to theUnion hasresulted from theRespondents unfair labor practicesThereforethe financial responsibilityfor making the Unionwhole for duesitwouldhave receivedbut for Respondent s unlawfulconduct rests entirelyon the Respondent and not theemployees7 If no exceptionsare filed as provided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovidedin See 10248 of theRules be adopted by theBoard and all objections to them shall be deemed waived for all putposes8If this Order is enforced by a judgment of a United States court ofappeals the words in the notice readingPosted by Orderof the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board WEST COAST CINTAS CORP157APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT fail or refuse to check offunion duespursuantto valid checkoff authorizations and to remitsame to the Union pursuant to our collective bargainingagreementWE WILL NOT notify our employees that we will nolonger deduct union duespursuantto signed valid checkoff authorizations unless they notify us of their desire forus to continue doing soWE WILL NOTin any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL honor the contract checkoff provisions andthe valid dues checkoff authorizations filed with us andWE WILL make the Union whole for any dues we shouldhave checked off and remitted to it pursuant to our collective bargainingagreementtogether with interestWEST COAST CINTAS CORPORATION